 

7 Case 2:20-mj-00024-DM Document 20 Filed 02/14/20 Page 1 of 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA * CRIMINAL NO. 20-24
Vv. * SECTION: MAG
THEODORE KEYS, *
JUSTIN PIERCE,
TYRIK SCOTT,
BRISHUN GARY

* * *

MOTION TO UNSEAL COMPLAINT,
AFFIDAVIT, WRITS AND ARREST WARRANTS

NOW INTO COURT comes the undersigned Assistant United States Attorney, who with
respect represents that:

All four defendants have now been apprehended, and there is no longer a foreseen risk to
the investigation or to law enforcement safety. The records in this matter should now be unsealed.

WHEREFORE, the Government prays that its motion to unseal the complaint, affidavit,

writs and arrest warrants as to all defendants be granted.

Respectfully submitted,

PETER G. STRASSER
UNITED STAVES ATTORNEY

G. DalYKammer tin.
Assiéfant United States Attorney

650 Poydras Street, Suite 1600
New Orleans, Louisiana 70130
(504) 680-3168

 
